Citation Nr: 9920607	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.


FINDINGS OF FACT


1.  Service connection for an acquired psychiatric disorder, 
to include PTSD, was denied in an unappealed final RO 
decision dated in July 1995.

2.  Evidence received since the July 1995 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is new and probative of the issue at hand, and of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.



CONCLUSIONS OF LAW

1.  Evidence received since the July 1995 final RO decision 
is new and material; the veteran's claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from November 1978 to 
August 1979.  A review of the veteran's service medical 
records (SMRs) reflects that he was not diagnosed with a 
psychosis or neurosis during service.  His entrance and 
discharge physical examinations are negative for any type of 
psychiatric problems.  In May 1979, he was seen for 
hypochondrosis.  At the time it was observed that the 
appellant was very manipulative.  An April 1979 examination 
diagnosed a conversion reaction.

The veteran's original claim for service connection for an 
acquired psychiatric disorder, to include PTSD was denied in 
July 1995.  The veteran was notified of the denial that same 
month.  The veteran failed to respond to the notification and 
did not perfect a timely appeal.  Therefore, the July 1995 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (1998).  Accordingly, the 
veteran's claim may only be reopened and considered on the 
merits if new and material evidence has been submitted.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id.

Evidence of record at the time of the RO's 1995 denial 
consisted of the veteran's claim, SMRs, and multiple reports 
pertaining to his failure to report for VA examinations.  
Based on this evidence, the RO denied the veteran's claim in 
July 1995.

In October 1996, the veteran filed to reopen his claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  Since the RO's July 1995 decision, the 
evidence added to the file includes: (1) a VA examination 
report dated in July 1997; (2) VA treatment records dated 
from November 1993 to February 1998; and, (3) testimony from 
the veteran dated in April 1999.

While the Board notes that the RO determined that new and 
material evidence had not been submitted.  However, the Board 
conducts a de novo determination and is not bound by the RO's 
determination.  After carefully considering the evidence 
submitted since the last final RO decision, and finding that 
it is new in that it was not of record previously, in light 
of evidence previously available, the Board is compelled to 
find that the veteran has submitted evidence which is 
material.  

The VA examination is new to the record.  However, it is not 
material to the case as the examiner concluded that there was 
no applicable psychiatric diagnosis on Axes I or II.  

The VA treatment records are new to the record.  They reflect 
outpatient treatment and assessment provided to the veteran 
for the period from November 1993 to February 1998.  Notably, 
the treatment records prior to 1998 do not provide a 
diagnosis of any type of psychosis or neurosis.  An August 
1997 psychological assessment, based on an interview of the 
veteran and psychological testing, provided the following 
diagnoses:  reading disorder; mathematics disorder; disorder 
of written expression; amnestic disorder, not otherwise 
specified (NOS) (post head injury); cognitive disorder NOS; 
and, cannabis dependence, in early remission.  It was noted 
that the veteran had prior diagnoses of, inter alia, 
oppositional defiant disorder, adjustment disorder with mixed 
disturbance of emotions and conduct; and anxiety disorder, 
NOS.  Outpatient treatment records note that the veteran had 
a borderline personality disorder, and an avoidant 
personality.

The veteran was afforded psychological evaluation, with 
testing in September 1997.  The examiner's assessment was 
that the veteran's symptomatology was consistent with a 
personality disorder.  A February 1998 progress note 
reflected that a diagnosis of PTSD was not indicated by 
psychological testing.

The veteran testified before the undersigned Board member in 
April 1999.  He provided information as to events that he 
found to be stressful during his service near the 
Demilitarized Zone (DMZ) in South Korea.  The evidence is new 
and considered material in light of the additional medical 
evidence added to the record.  

In view of the lack of medical evidence submitted prior to 
July 1995, the Board finds that the additional medical 
evidence and testimony submitted does constitute new and 
material evidence sufficient to reopen the veteran's claim.  
Accordingly, the Board will now proceed to analyze whether 
the veteran has submitted a well grounded claim.  Elkins; 
Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  In addition, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Moreover, service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition; a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32808 
(1999), (codified at 38 C.F.R. § 3.304(f) (1999)).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

As stated previously, the SMRs are negative for a diagnosis 
of a psychosis or neurosis during service.  There is no 
evidence of record to reflect that the veteran was diagnosed 
with a compensably disabling psychosis within one year after 
service.  Moreover, there is no evidence to show that the 
veteran has ever been diagnosed with PTSD.  The February 1998 
progress note reflected that the veteran related information 
pertinent to "stressful" service in Korea.  However, the 
treating physician noted that a diagnosis of PTSD was not 
indicated based upon the psychological testing of record and 
because the symptomatology did not fit with a diagnosis of 
PTSD.

Further, the veteran was diagnosed, as part of his August 
1997 psychological evaluation, with disorders that do not 
represent a disability under VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.132 (1996), 4.130 (1998).  The examining psychologist in 
September 1997 defined the veteran's symptomatology as 
meeting the requirements for a personality disorder.  
Personality disorders are not diseases or injuries for 
compensation purposes and, as such, are usually not permitted 
to be service-connected.  38 C.F.R. §§ 3.303(c), 4.127 
(1998); Soyini v. Derwinski, 1 Vet. App. 540, 542 (1991).  
Finally, no competent evidence has ever been submitted 
linking any currently diagnosed acquired psychiatric disorder 
to the veteran's active duty service.

The Board does note that the August 1997 evaluation reflected 
a "prior" diagnosis of anxiety disorder, NOS.  However, 
there is no evidence of record to link that diagnosis to any 
incident of service or to show that the veteran currently has 
such a diagnosis.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992)

While the veteran's claims that he developed an acquired 
psychiatric disorder, to include PTSD, during service due to 
the "stressful" nature of his military duties, he has 
offered no competent evidence to establish such a 
relationship, other than his own unsubstantiated contentions.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  The 
assertions of a lay party on matters of medical causation or 
diagnosis are not sufficient to make a claim well-grounded.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran with a psychosis or 
neurosis during service and as he has submitted no competent 
evidence to show either a compensably disabling psychosis 
within one year after service or competent evidence that he 
has a current psychiatric disability that is in anyway 
related to his period of service, he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, on a ground different from that of the RO, 
that is, reopening the claim and adjudicating whether the 
veteran's claim is well grounded, he has not been prejudiced 
by the Board's decision.  In finding that the veteran had 
submitted new and material evidence, the Board has accorded 
the veteran greater consideration than that accorded by the 
RO.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that the veteran and his representative have 
contended that additional evidence, to include, service 
records pertaining to disciplinary action, an incident report 
regarding a shooting episode, and VA treatment records, 
should be obtained by the Board.  However, as the veteran has 
failed to submit a well grounded claim, there is no duty to 
assist him in obtaining the evidence.  Winters, 12 Vet. App. 
at 207.  Moreover, the records referred to relate back in 
time, they would not be relevant in light of the lack of a 
current diagnosis of a psychiatric disability and in the 
absence of competent evidence of a nexus between any current 
diagnosis and any inservice incident.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

